Citation Nr: 0030787	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disorder.

2.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and T.B.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 until May 
1956.

Service connection for a left knee disability was denied by a 
decision of the Department of Veterans Affairs (VA) Board of 
Veterans' Appeals (Board) in October 1978.  The current 
appeal with respect to the left knee comes to the Board 
following a June 1988 rating decision.  

By the June 1988 decision, service connection was granted for 
a right fifth finger fracture, but the RO notified the 
veteran in January 1990 that a timely appeal had not been 
submitted with respect to the rating of this disability.  The 
veteran did not appeal the RO's January 1990 determination.  
He thereafter submitted a claim for an increased rating that 
was adjudicated in March 1998.  The current appeal with 
respect to the right fifth finger comes from the March 1998 
denial of an increased (compensable) rating.  

In a letter received in August 1987, the appellant related 
that he had chronic inflammatory gout, crippling arthritis of 
the knees and joints, shoulder and elbow tendinitis, and 
chronic "rheumatic" enteritis which he indicated were all 
related to his military service.  He has also expressed a 
desire to pursue a claim for a total disability rating based 
on service-connected disability.  However, these matters are 
not properly before the Board for appellate review; they are 
referred to the RO for additional consideration.  



FINDINGS OF FACT

1.  By a decision entered in October 1978, the Board denied a 
claim of service connection for a left knee disorder.  

2.  The evidence received since the 1978 determination, by 
itself, or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of service connection for a left knee disability.

4.  Service-connected right fifth finger fracture residuals 
result in no functional debility; problems with flexion 
contracture, inability to extend the proximal joint, 
tenderness, swelling and degenerative changes are 
attributable to non-service-connected gouty arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for a left knee disability.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156, 3.303, 20.1100 (2000).

2.  The criteria for a rating in excess of zero percent for 
residuals of a right fifth finger fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5156, 5227 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The veteran contends that he has a disability of the left 
knee as the result of injury in service. 

As noted previously, the Board denied a claim of service 
connection for a left knee disorder by a decision entered in 
October 1978.  Consequently, the Board may now consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the prior determination.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  (For the purpose of determining 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court or 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The evidence which was of record prior to the 1978 Board 
denial consisted of copies of service medical records which 
showed that the veteran's lower extremities were evaluated as 
normal upon service entrance examination in March 1953.  A 
clinical entry dated in September 1953 noted that he sought 
treatment for what was diagnosed as a strain of the left 
knee.  An Ace bandage was prescribed.  Upon examination in 
May 1956 for release from active duty, the veteran's lower 
extremities were again evaluated as normal.  

A discharge summary from a period of VA hospitalization in 
November 1976 shows that the appellant underwent a left 
medial meniscectomy for a bucket handle tear.  It was noted 
that the knee had been episodically swollen, and had been 
giving way for three months prior to admission, but that 
there had been no specific complaint of injury.  Outpatient 
treatment records dated through June 1977 show that the 
veteran continued to experience limitation of motion and 
weakness.  In October 1977, the veteran had a complaint of 
pain in the knee.  It was noted that the quadriceps muscles 
were in poor condition.

Evidence received since the Board's 1978 denial includes a VA 
outpatient clinic record dated in December 1987 which shows 
that the veteran was seen for complaints of multiple joint 
pain which included pain and stiffness in both knees.  An 
egg-sized knot was observed in front of the left knee which 
the veteran indicated had been there since prior surgery.  A 
long history of gouty arthritis was noted.  A diagnosis of 
gout was rendered.  Lay statements were received in April 
1988 attesting to the veteran's left knee disability.  One of 
these statements indicates that the veteran was treated after 
military service for a knee condition that began while the 
veteran was in service.  

L. Furman, M.D., wrote in May 1989 that the veteran had a 
history of injury to his left knee during the Vietnam 
conflict, and had continued pain with limitation of motion of 
the knee.  It was also noted that the veteran had developed 
severe gouty arthritis of both knees and hands.  

The veteran testified in May 1989 to the effect that he 
injured his left leg after slipping and falling while 
unloading ammunition.  He stated that his doctors told him at 
that time that he would always be bothered by it, and that he 
might eventually develop arthritis.  It was related that the 
bone became infected and that he was confined to the barracks 
for three weeks as a result thereof.  The veteran said that 
he continued to receive treatment after service for the left 
knee, including aspiration of fluid, but that his doctor had 
died some years before and he was unable to retrieve the 
medical records. 

Private clinical records dating from December 1977 show that 
the appellant reported that he had injured his left knee in 
high school and had had some persistent low-grade problems 
with it.  He related that, about a year and a half earlier, 
he had begun having pain in the knee when kneeling and 
attempting to get up from a kneeling or squatting position.  
He complained of occasional mild swelling and some giving way 
upon going upstairs.  The veteran said that he had had 
multiple visits to a VA facility for knee treatment which 
eventually culminated in surgery.  He indicated that the left 
knee continued to be symptomatic.  Subsequently prepared 
records reflect that the appellant received treatment for a 
number of complaints and disorders, but primarily for gout 
affecting the fingers and toes. 

The veteran presented testimony at hearings held in September 
1998 and February 1999, and before a member of the Board in 
October 2000 to the effect that his left knee had bothered 
him since service discharge.  

In the present case, the Board finds that much of the 
evidence received since the time of the 1978 denial is 
"new" in the sense that it was not previously available.  
The Board finds, however, that none of it is "material."  
The veterans contentions are the same as those set forth 
previously, albeit in different form, and no medical evidence 
linking left knee disability to military service has been 
presented.  Lay statements regarding the veteran's knee 
disability are not material because they do not constitute 
competent medical evidence of etiology.  In other words, 
because of the lack of expertise, the opinions expressed by 
the veteran and other lay witnesses that knee difficulties 
can be traced to the veteran's military service are not 
probative on the medical question at issue, and therefore not 
material evidence.  Additionally, the newly received medical 
evidence does not tend to prove the veteran's claim.  In 
short, proof of post-service difficulties with the left knee 
was already available in 1978, and additional proof of 
continued problems does not aid the fact-finding process, 
especially because the determinative question is whether 
current disability can be attributed to military service.  It 
is therefore the Board's conclusion that the evidence 
received since the 1978 Board's denial, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection.  

Absent the receipt of new and material evidence, the Board 
does not have jurisdiction to review the claim.  Butler v. 
Brown, 9 Vet. App. 167 (1996).  

Increased Rating Claim

The veteran asserts that the symptoms associated with the 
service-connected right fifth finger disability are more 
disabling than the currently assigned noncompensable 
evaluation reflects.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  

The record reflects that the service-connected residuals of 
fracture of the fifth finger of the right hand have been 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, which provides that ankylosis of the little finger 
of either hand warrants a noncompensable evaluation.  Limited 
motion will be considered as ankylosis when motion is limited 
to flexion of the tip of the finger to within 2 inches of the 
transverse fold of the palm.  38 C.F.R. § 4.71a.  Extremely 
unfavorable ankylosis of the little finger will be rated as 
amputation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  Id.  Ankylosis is considered to be 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion, or when there is 
rotation and angulation of the bones.  Id.  A 10 percent or 
20 percent rating may be assigned for amputation of the 
little finger.  Diagnostic Code 5156.  

While a disability must be evaluated in relation to its 
history, 38 C.F.R. § 4.1, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).

The record reflects that VA examined the veteran's right 
fifth finger in May 1988 and found that there were no 
residual abnormalities in terms of motion, swelling, 
sensation or scarring.  

Private clinical records dating from 1987 reflect that the 
appellant received extensive treatment for gout affecting 
multiple fingers of both hands with symptoms which included 
some pain, discomfort, tenderness and swelling.  In January 
1997, it was reported that his fingers were fairly stiff 
secondary to gouty arthritis with very limited function.  The 
veteran's private physician wrote in October 1997 that the 
veteran had been followed for some time with severe gouty 
arthritis with very significant involvement of his hand and 
arthrodesis of multiple phalangeal joints.  It was reported 
that the appellant had presented on that occasion for an 
opinion as to whether there was any connection between the 
service-connected right little finger fracture and his 
current condition.  It was noted that his metacarpophalangeal 
joint was not arthritic, but that the proximal 
interphalangeal (PIP) joint was significantly involved with 
gout.  The physician stated that he could not tell where the 
old fracture might have occurred, even after examining x-
rays, and did not know of any relationship between the old 
fracture and gouty arthritis.  It was opined that the 
veteran's current disability was caused by gouty arthritis.  

The veteran's right fifth finger was examined by VA in 
November 1997.  History was provided to the effect that he 
had sustained a fracture of the right little finger during 
the 1950's.  The appellant was observed to have flexion 
contraction and could not extend the middle or proximal joint 
of the right 5th finger.  It was tender over the terminal 
interphalangeal joint on palpation.  There was also slight 
swelling of the PIP joints, bilaterally.  It was noted that 
an X-ray of the right hand would be taken to assess any 
degenerative or residual of the damage that might be seen or 
inferred from the original injury.  Following examination, a 
diagnosis of status post fracture of the fifth finger, right 
hand, healed with limitation of extension was rendered.  It 
was noted that the X-ray showed degenerative changes with 
osteopenic bones, marginal tophi and gouty arthropathy.  

The veteran presented testimony at personal hearings in 
September 1998, February 1999 and January 2000 attesting to 
symptoms affecting the right little finger which included 
pain, arthritis, and inability to bend or manipulate the 
finger.  

The clinical record reflects that, while VA examination of 
the right fifth finger in November 1997 disclosed flexion 
contracture, inability to extend the proximal joint, 
tenderness, swelling and degenerative changes, the Board 
finds that such problems are attributable to the veteran's 
gout.  The veteran's physician clearly stated in October 1997 
that there was no indication of where the old fracture had 
occurred, and that currently shown disability was caused by 
the gout.  Implicit in this statement is a finding of no 
disability due to the old fracture.  Additionally, a review 
of the available record suggests a similar conclusion.  For 
example, there were no ascertainable fracture residuals found 
when the veteran was examined in May 1988.  Under the 
circumstances, the Board thus finds that the current symptoms 
affecting the right little finger are not the result of 
service-connected disability.  Thus, the service-connected 
disorder has not produced functional limitations equivalent 
to ankylosis of the little finger, nor is it shown to be in 
extension, extreme flexion, or with rotation or angulation of 
the bones as a result thereof.  In short, there is no 
functional debility due to service-connected disability.  
Consequently, a compensable rating may not be assigned.  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a left knee disorder 
has not been submitted; the claim to reopen is denied.

An increased (compensable) rating for residuals of a right 
fifth finger fracture is denied.  



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 1 -


